NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        JON D., KRISTIE W., Appellants,

                                         v.

            DEPARTMENT OF CHILD SAFETY, C.W., Appellees.

                              No. 1 CA-JV 15-0121
                                FILED 10-22-2015


            Appeal from the Superior Court in Mohave County
                         No. B8015JD201404005
                  The Honorable Richard Weiss, Judge

          AFFIRMED AND REMANDED WITH DIRECTIONS


                                    COUNSEL

Arizona Attorney General’s Office, Mesa
By Eric Knobloch
Counsel for Appellee Department of Child Safety


Rideout Law PLLC, Lake Havasu City
By Wendy Marcus
Counsel for Appellant Jon D.

Law Offices of Heather C. Wellborn PC, Lake Havasu City
By Heather C. Wellborn
Counsel for Appellant Kristi W.
                     JON D., KRISTIE W. v. DCS, C.W.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Donn Kessler and Judge Dawn Bergin1 joined.


G O U L D, Judge:

¶1            Jon D. (“Father”) and Kristie W. (“Mother”) appeal from the
juvenile court’s order terminating their parental rights to C.W., their minor
child (“Child”). For the following reasons, we affirm but remand with
directions for the juvenile court to amend its findings of fact and
conclusions of law.

                 FACTS AND PROCEDURAL HISTORY

¶2            Mother and Father met in California. Shortly thereafter
Mother became pregnant. Father, however, did not believe the Child was
his because he had undergone two vasectomies.2 Nonetheless, Mother,
who was addicted to methamphetamines, asked Father if she could live in
his house in Bullhead City to “get clean” before the birth of the child. Father
agreed.

¶3             On January 15, 2014, Mother went into labor; Father took her
to the hospital and remained with her until Child was born. After Child’s
birth, Father left Arizona and returned to his home in California.

¶4            When Child was born, Mother tested positive for
methamphetamines and marijuana.          Child also tested positive for
methamphetamines and was suffering from respiratory problems. As a
result, the Department of Child Safety (“DCS”) took custody of Child.

¶5            Shortly after Child was born, a DCS investigator spoke to
Mother and informed her that she would have to resolve her outstanding
criminal cases in California to regain custody of Child. Without informing

1     Pursuant to Article VI, Section 3 of the Arizona Constitution, the
Arizona Supreme Court designated the Honorable Dawn Bergin, Judge of
the Maricopa County Superior Court, to sit in this matter.

2     In reaching this conclusion, Father apparently disregarded the fact
he had fathered a child after his first vasectomy.


                                      2
                     JON D., KRISTIE W. v. DCS, C.W.
                          Decision of the Court

DCS, Mother left Arizona and went to California to resolve her legal issues.
Mother had no contact with DCS until late June 2015.

¶6            On January 26, 2014, DCS filed a dependency petition. In the
petition, DCS alleged Child was dependent as to Mother because Mother
was abusing substances and engaging in criminal activity. Because Mother
listed Father as a possible biological father of Child, DCS also alleged that
Child was dependent as to Father on the grounds Father had failed to
protect Child from Mother’s substance abuse.

¶7             The juvenile court determined that Child was a temporary
ward of the state on January 29, 2014; neither parent was present for the
hearing. Then, in late February, Father was arrested in Arizona for two
counts of Possession of Drug Paraphernalia, one count of Possession of
Dangerous Drugs for Sale, and one count of Possession of Narcotic Drugs.
Between late February and early March, while Father was in custody in the
Mohave County jail on these charges, DCS asked Father to submit to a DNA
test in order to establish paternity. However, upon his release, Father failed
to contact DCS to set up the testing.3

¶8            It was not until Father received a child support order at the
end of March that he finally agreed to submit to a DNA test. Father
provided DCS with a DNA sample in April. In May, the results established
that Father was Child’s biological father. Father began sporadically
exercising his visitation rights with Child in June 2014.

¶9          On September 3, 2014, DCS filed a petition for severance as to
both Mother and Father. A severance trial was held on January 26, 2015
and February 17, 2015.

¶10           On April 6, 2015, the trial court signed an order terminating
the parental rights of Mother and Father. Mother’s rights were terminated
on the grounds of abandonment (A.R.S. § 8-533(B)(1)), neglect (A.R.S. § 8-
533(B)(2)), substance abuse (A.R.S. § 8-533(B)(3)), and six months’ time in
care (A.R.S. § 8-533(B)(8(b)). The juvenile court terminated Father’s rights
solely on the grounds of time in care, dismissing all the remaining grounds
for severance. Both Mother and Father timely appealed.




3      At one point during the dependency, Father advised the DCS
investigator that DCS would have to catch him in California to obtain a
DNA test.


                                      3
                     JON D., KRISTIE W. v. DCS, C.W.
                          Decision of the Court

                               DISCUSSION

¶11          Mother and Father argue that the State did not establish
grounds for termination by clear and convincing evidence. We disagree.

¶12           As the trier of fact in a termination proceeding, the juvenile
court “is in the best position to weigh the evidence, observe the parties,
judge the credibility of witnesses, and make appropriate findings.” Jesus
M. v. Ariz. Dep't of Econ. Sec., 203 Ariz. 278, 280, ¶ 4 (App. 2002) quoting In
re Pima Cnty. Dependency Action No. 93511, 154 Ariz. 543, 546 (App. 1987).
“[W]e will accept the juvenile court's findings of fact unless no reasonable
evidence supports those findings, and we will affirm a severance order
unless it is clearly erroneous.” Id. To terminate the parent-child
relationship, the court's findings must be based on clear and convincing
evidence. Arizona Revised Statutes (“A.R.S.”) section 8–537(B) (2007); Jesus
M., 203 Ariz. at 280, ¶ 4.

I.   Statutory Grounds for Severance: Six Months’ Time in Care

¶13           Both parents’ rights were terminated on the grounds of six
months’ time in care. A.R.S. § 8-533(B)(8)(b). Although Mother’s parental
rights were terminated on multiple grounds, if sufficient evidence supports
termination on any one ground, we need not consider her challenge on any
other grounds. Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 251, ¶ 27
(2000).

¶14           A.R.S. § 8-533 (B)(8)(b) provides for termination of a parent’s
rights under the following circumstances:

       The child who is under three years of age has been in an out-
       of-home placement for a cumulative total period of six
       months or longer pursuant to court order and the parent has
       substantially neglected or willfully refused to remedy the
       circumstances that cause the child to be in an out-of-home
       placement, including refusal to participate in reunification
       services offered by the department.

¶15            Termination based on six months’ time in care “focuses on the
level of the parent's effort to cure the circumstances rather than the parent's
success in actually doing so.” Marina P. v. Ariz. Dep't of Econ. Sec., 214 Ariz.
326, 329, ¶20 (App. 2007). Termination, however, “is not limited to those
who have completely neglected or willfully refused to remedy such
circumstances.” In re Maricopa Juv. Action No. JS-501568, 177 Ariz. 571, 576
(App. 1994) (construing A.R.S. § 8–533(B)(6)(a), the predecessor to A.R.S. §


                                       4
                     JON D., KRISTIE W. v. DCS, C.W.
                          Decision of the Court

8-533(B)(8)(b)). Rather, parents are required to “make appreciable, good
faith efforts to comply with remedial programs outlined by [DCS]” to
remedy the circumstances that caused out-of-home placement. Id., at 576.

¶16           Additionally, before a parent’s rights can be terminated DCS
must make “a diligent effort to provide appropriate reunification services.”
A.R.S. § 8-533(B)(8); see Mary Ellen C. v. Ariz. Dept. of Econ. Sec., 193 Ariz.
185, 193, ¶ 12 (App. 1999). To satisfy this requirement, DCS must provide
a parent “with the time and opportunity to participate in programs
designed to help [him] become an effective parent.” In re Maricopa Cnty. Juv.
Action No. JS–501904, 180 Ariz. 348, 353 (App. 1994).

¶17           Mother and Father do not challenge the juvenile court’s
findings that Child was under three years of age or that he had been in an
out-of-home placement for a cumulative total period of six months or
longer pursuant to a court order. Mother also does not challenge the court’s
finding that DCS had made a diligent effort to provide appropriate
reunification services.

   A. Mother

¶18           Mother argues there was insufficient evidence supporting the
court’s termination of her parental rights based on six months’ time in care.
Based on our review of the record, we conclude there is reasonable evidence
to support the court’s determination.

¶19           Child was removed from Mother’s custody based on her
substance abuse; as a result, Mother’s reunification plan focused on her
making efforts to remedy her substance abuse problem. However, Mother
did not make a good faith effort to actively remedy this problem. Mother
failed to complete an intake assessment with two separate substance abuse
treatment providers. In addition, Mother did not actively participate in
drug testing, despite being advised that failure to provide a drug test would
be considered a positive drug test. Indeed, Mother only provided one drug
test to DCS during Child’s dependency.

¶20           Mother argues that she was hampered in her treatment efforts
because, based on the advice of her DCS investigator, she spent several
months in California trying to resolve her legal issues. However, Mother’s
argument does not address her lack of participation in her drug treatment
services from the time she returned to Arizona in July 2014, until the
severance trial in January 2015. Throughout this time period, Mother did
not engage in substance abuse services nor did she participate in drug
testing.


                                      5
                     JON D., KRISTIE W. v. DCS, C.W.
                          Decision of the Court

¶21           Accordingly, we conclude the record supports the juvenile
court’s severance of Mother’s parental rights pursuant to A.R.S. § 8-
533(B)(8)(b).

   B. Father

¶22           Father also challenges the sufficiency of the evidence
supporting the juvenile court’s termination order. Specifically, he contends
(1) he was not provided a reasonable opportunity to participate in
reunification services, (2) the services DCS directed him to complete were
not appropriate given the circumstances of the case, and (3) he did
substantially comply with the appropriate reunification services requested.

¶23           DCS’ reunification plan required Father to show that he
would protect Child from drug abusers. This plan was based on the fact
Father knew Mother was using drugs during her pregnancy, and that Child
was born exposed to drugs. Moreover, the importance of following this
plan was certainly underscored when Father was arrested for selling drugs
a few weeks after Child’s birth. Thus, as part of Father’s plan he was
required to submit to drug testing and attend substance abuse counseling.

¶24           Father, however, substantially neglected to participate in the
services made available by DCS. In September 2014, Father provided DCS
with four urine samples, all of which tested negative for drugs. However,
when DCS directed him to submit to an additional 30 days of drug testing,
he refused to do so. DCS also directed Father to provide a hair follicle
sample for testing; once again, he refused to provide a sample.

¶25            Additionally, based on several incidents involving Father’s
angry and aggressive behavior with DCS staff and providers, DCS
determined that Father required additional services to assist him in
becoming an effective parent. Specifically, during the dependency case,
Father was very angry and aggressive with DCS employees and providers.
For example, he raised his voice at a lab employee during a drug test,
accused a DCS worker of stealing and kidnapping Child, and became
highly agitated when a DCS worker came to his home for a scheduled visit.
In addition, during Father’s visits with Child, he was focused primarily on
the actions of the DCS employees during visitation, rather than focusing on
parenting his son. As a result, DCS directed Father to participate in specific,
approved DCS courses for parenting, anger management, and domestic
violence.

¶26          Father, did not participate in these services. Instead, he
refused to attend the approved classes, and unilaterally chose to attend


                                      6
                       JON D., KRISTIE W. v. DCS, C.W.
                            Decision of the Court

non-approved online anger management and parenting courses. As the
DCS case manager testified, the primary purpose of these courses was for
the provider to observe Father during the classes and determine if he was
making the necessary behavioral changes. This important treatment goal
was not possible when Father attended online classes.

¶27           Father contends that none of these classes were appropriate,
given the fact the underlying dependency case did not involve domestic
violence or any violence-related incidents. However, the scope of services
included in a reunification plan includes those that are “appropriate” to
make a parent a more effective parent. See supra, ¶ 15. Father’s angry and
aggressive behavior during the dependency provided a reasonable basis to
include these services as part of his reunification plan.

¶28            In sum, DCS made diligent efforts to provide Father with
appropriate reunification services.       DCS made substance abuse
assessments, rehabilitative services, parenting classes, domestic violence
classes and anger management classes available to Father. Father was also
given an opportunity to show he was living a drug-free lifestyle, and
therefore able to protect Child from drug abusers, through regular
urinalysis testing. However, Father repeatedly refused to participate in the
services provided by DCS. Accordingly, we conclude the record supports
the juvenile court’s determination.

II.   Best Interests

¶29         Mother and Father argue the juvenile court erred when it
found termination to be in Child’s best interest. We disagree.

¶30             Before a court can terminate a person’s parental rights, it must
find by a preponderance of the evidence that severance is in the best interest
of the child. A.R.S. § 8-533(B); Kent K. v. Bobby M., 210 Ariz. 279, 284 ¶ 22
(2005). “[A] determination of the child’s best interest must include a finding
as to how the child will benefit from a severance or be harmed by the
continuation of the relationship.” Maricopa Cnty. Juv. Action No. JS-500274,
167 Ariz. 1, 5 (1990). The court may consider whether there is “an adoptive
placement immediately available”, “the existing placement is meeting the
needs of the child”, and “the [child is] adoptable”. Raymond F. v. Ariz. Dep’t.
of Econ. Sec., 224 Ariz. 373, 380, ¶ 30 (App. 2010) (internal citation omitted);
see Maricopa Cnty. Juv. Action No. JS-501904, 180 Ariz. 348, 352, ¶ 3 (App.
1994).

¶31          Here, the juvenile court found that Child would benefit from
a severance because Mother and Father had not provided a safe and stable


                                       7
                     JON D., KRISTIE W. v. DCS, C.W.
                          Decision of the Court

home. In addition, the juvenile court determined that Child’s current
placement was meeting his needs, and that Child was adoptable. We find
no error.

III.   Ineffective Assistance of Counsel

¶32           Father contends his counsel was ineffective because he did
not “follow through,” or get a ruling from the court on his motions for (1)
mediation, (2) home study, and (3) motion for return of custody of Child.
Father also asserts counsel was ineffective because he failed to call certain
witnesses at the severance hearing. As a result of these alleged failures,
Father claims he was prejudiced.

¶33            We will review an ineffective assistance of counsel claim on
direct appeal only if “we may clearly determine from the record that the
ineffective assistance claim is meritless.” State v. Whalen, 192 Ariz. 103, 110
(App. 1997) (quoting State v. Carver, 160 Ariz. 167, 175 (1989)). To prevail
on an ineffective assistance claim, a party must show that the representation
fell below prevailing professional norms and that the party was prejudiced
by the deficient representation. John M. v. Ariz. Dep’t of Econ. Sec., 217 Ariz.
320, 323, ¶ 8 (App. 2007). In establishing prejudice, a party must do more
than simply speculate about the effect counsel’s alleged deficiencies had on
the outcome; rather, a party must show “that counsel’s alleged errors were
sufficient to ‘undermine confidence in the outcome’ of the severance
proceeding and give rise to a reasonable probability that, but for counsel’s
errors, the result would have been different.” John M., 217 Ariz. at 325, ¶ 18
(internal citation omitted).4

¶34          Father’s ineffective assistance of counsel claim lacks merit.
All of the subject motions were denied; therefore, Father suffered no
prejudice due to counsel’s failure to press the juvenile court into making a
ruling or denied a fair trial. Specifically, the motion for return of custody
was consolidated with the severance trial, and subsequently denied by the
juvenile court. The court denied the mediation motion, concluding that
mediation would not have been helpful in resolving the case. Finally, the
court declined to grant the motion for a home study because Child was not


4       Alternatively, if the ineffective assistance of counsel claim is seen as
affecting the party’s due process rights, we review the claim to see if the
conduct of counsel was so inadequate that the party was denied a fair trial
and the justice of the court’s decision is called into serious question. See In
re Geist, 310 Or. 176, 190-91 (1990). We conclude that the record also does
not support relief under this standard.


                                       8
                     JON D., KRISTIE W. v. DCS, C.W.
                          Decision of the Court

living with either parent, and the supervised visits in the DCS offices had
not been going very well.

¶35           Further, Father has not shown he suffered any prejudice due
to counsel’s failure to call certain witnesses or that the lack of those
witnesses deprived Father of a fair trial. Father contends that the DCS case
manager’s supervisor “might” have been able to resolve certain disputes
between Father and the case manager, such as when Father was given his
reunification plan, and whether he was required to complete an additional
30 days of drug testing. However, both Father and the DCS case manager
testified about these matters at the hearing, and both were subject to cross-
examination by opposing counsel. Father’s assertion that the DCS
supervisor might have resolved this dispute is sheer speculation.

¶36           Similarly, Father’s claim that admission of the outlines for his
online parenting and anger management classes may have been helpful
misses the point of these services. Father’s unilateral decision to attend the
online classes deprived the provider of the opportunity to observe the
necessary behavioral changes during the classes.

¶37          In sum, none of these witnesses proffered testimony
addressing the evidence that Father refused to participate in drug testing,
anger management classes, parenting classes and domestic violence
counseling as directed by DCS.

IV.    Findings of Fact and Conclusions of Law Objection

¶38            Father asserts that although the juvenile court dismissed the
allegations against him concerning abandonment, neglect, and substance
abuse, the court included findings that he had engaged in such conduct in
its termination judgment. Our review of the record shows that Father is
correct; the juvenile court did include findings and conclusions indicating
Father’s rights were severed on the grounds of abandonment, neglect, and
drug abuse.

¶39            Father did not object to the juvenile court’s findings of fact
and conclusions of law; he raises this issue for the first time on appeal. “We
generally do not consider objections raised for the first time on appeal.”
Christy C. v. Ariz. Dep't of Econ. Sec., 214 Ariz. 445, 452, ¶ 21 (App. 2007)
citing Leigh v. Swartz, 74 Ariz. 108, 114 (1952); Jost v. Ross, 82 Ariz. 245, 247
(1957). “However, this rule is procedural and not jurisdictional. The rule is
for the benefit of the party against whom the defense is newly asserted on
appeal and is intended to prevent surprise.” Stokes v. Stokes, 143 Ariz. 590,



                                       9
                     JON D., KRISTIE W. v. DCS, C.W.
                          Decision of the Court

592 (App. 1984), citing South Tucson v. Board of Supervisors, 52 Ariz. 575
(1938); Int'l Life Ins. Co. v. Sorteberg, 70 Ariz. 92 (1950).

¶40            Here, the trial court made explicit findings that DCS failed to
prove Father abandoned or neglected his child, or that he had a history of
chronic drug abuse. However, language regarding those allegations is still
present in the court’s Findings of Fact and Conclusions of Law. We
therefore remand this case and direct the juvenile court to strike those
portions of the Findings of Fact and Conclusions of Law that are contrary
to the court’s findings on the record.

                              CONCLUSION

¶41          For the reasons above, we affirm the juvenile court’s
termination of Mother and Father’s parental rights to Child. However, we
remand this case to the juvenile court to amend its findings of fact and
conclusions of law as to Father regarding abandonment, neglect, and drug
abuse.




                                   :ama




                                     10